Citation Nr: 0600004	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an intestinal 
disability.

2.  Entitlement to a disability manifested by weight loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for residuals of 
asbestos, DDT and trichloroethylene exposure.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to August 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in October 2000, the RO denied service 
connection for a disability manifested by weight loss, an 
intestinal disability, a heart disability and hypertension.  
This determination was made prior to the veteran's service 
medical records being associated with the claims folder.  
Following the receipt of the service medical records, as well 
as additional evidence, the RO, in a December 2001 rating 
decision, denied service connection for an intestinal 
disability, a disability manifested by weight loss, 
hypertension, a heart disability and for residuals of 
exposure to asbestos, DDT and trichloroethylene.  Finally, by 
rating action dated in January 2003, the RO denied service 
connection for PTSD.

The issues of entitlement to service connection for residuals 
of exposure to asbestosis, DDT and trichloroethylene and 
entitlement to service connection for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  An intestinal disability was not present during service, 
and has not been documented following the veteran's discharge 
from service.

2.  A disability manifested by weight loss was not 
demonstrated during service or at anytime thereafter.

3.  The service medical records are negative for complaints 
or findings relative to hypertension or heart disease.  The 
veteran's cardiovascular system was normal and blood pressure 
was 110/80 on the separation examination in August 1962.

4.  Hypertension was initially documented many years after 
service, and the competent medical evidence fails to 
establish that it is etiologically related to service.  

5.  Cardiovascular disease was first demonstrated many years 
following service, and there is no competent medical evidence 
that shows that it is etiologically related to service.  


CONCLUSIONS OF LAW

1.  An intestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005)

2.  A disability manifested by weight loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005)

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

4.  A heart disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in July 2001.  This letter addressed the 
issues of service connection for an intestinal disability, a 
disability manifested by weight loss, a heart disability and 
hypertension, and informed the veteran of the information and 
evidence required to substantiate the claims, and of his and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA  medical records, and 
the report of a VA examination.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions, such as peptic ulcer disease, hypertension, and 
cardiovascular-renal disease, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The evidence supporting the veteran's claims consists of some 
of the service medical records, a statement from a Registered 
Nurse and his statements regarding the etiology of his 
disabilities.  The service medical records disclose that the 
veteran was seen in April 1959 and complained of pain in his 
right side.  It was noted that his pain began the previous 
day and was followed by about five hours of watery and loose 
diarrhea.  There was no nausea or vomiting, and no cramping 
pain.  The diagnosis was enteritis.  He was seen the 
following day and still had residual right lower quadrant 
tenderness.  He was discharged to duty, fit for same.  In 
September 1960, the veteran was seen for generalized gas 
pains since the previous day.  Acute enteritis was again 
noted.  The veteran was seen for a fracture of the mandible 
in June 1961 after he had been attacked by an unknown 
assailant while returning from liberty.  He was treated for 
diarrhea of three days duration in September 1961.  The 
veteran was hospitalized for acute appendicitis beginning in 
May 1962.  He underwent an appendectomy while in the 
hospital.  

The service medical records also reveal that the veteran was 
treated in April 1955 after a trichloroethylene solution got 
on his right eye lid.  It was cleaned and an ointment was 
applied.  

Post service VA medical records establish that coronary 
artery disease and hypertension were diagnosed in August 
1999, and that the veteran has been found to have a history 
of peptic ulcer disease, irritable bowel syndrome, 
gastroesophageal reflux disease and diverticulosis.  

In June 2000, a Registered Nurse at a VA facility prepared a 
letter to confirm the need for further investigation into the 
veteran's claim for compensation for intestinal problems, 
heart muscle loss and high blood pressure.  She noted that 
she was the veteran's primary care provider.  She described 
how the veteran had lost 65 pounds after he had been attacked 
in service and that he became malnourished.  The nurse stated 
that the effects of malnutrition are generalized and 
profound.  She concluded that it was reasonable to link the 
veteran's current health problems with his past service 
related medical condition.

The evidence against the veteran's claim includes the service 
medical records and post-service VA medical records, 
including the report of a VA examination in June 2001.

The Board observes that the veteran weighed 153 pounds when 
he entered service.  He weighed 168 pounds when he was 
examined in December 1957.  His weight was 155 pounds both 
when he underwent the appendectomy in May 1962, and on the 
separation examination in August 1962.  The veteran claims he 
became malnourished following the incident in which he 
sustained a fracture of the mandible.  While there is some 
support for a finding that he lost some weight after this 
incident, there is nothing in the record that suggests he 
lost more than 60 pounds, as he has alleged, or to conclude 
that he suffered malnutrition.  For the veteran's claimed 
weight loss to be true, his weight would have decreased to 
approximately 100 pounds.  This is simply not plausible.  In 
fact, his recorded weight never went below his weight at the 
time he entered service.  At the VA examination in June 2001, 
the examiner noted that the veteran weighed in excess of 200 
pounds.  The veteran indicated at that examination that it 
took him about 12 to 18 months to regain the weight he had 
lost.  

As noted above, the veteran was seen on several occasions 
during service for abdominal complaints.  Ultimately, an 
appendectomy was performed in May 1962.  The remainder of the 
service medical records are negative for complaints or 
findings of any intestinal disability.  In this regard, the 
Board observes that at the time of the VA examination in June 
2001, the veteran denied nausea and vomiting.  Although some 
abdominal pain was present, the examiner concluded that there 
were no residuals of the appendectomy.  He also commented 
that there was no evidence of malnutrition.  In the absence 
of current findings of an intestinal disability or of any 
disability manifested by weight loss, the Board concludes 
that the medical findings on examination are of greater 
probative value than the veteran's statements regarding the 
etiology of his disability.  The Board has considered the 
statement from the VA nurse, but concludes that it is of less 
probative value than the findings recorded on the VA 
examination.  The nurse's statement has less probative value 
as it appears to be based solely on the veteran's self-
reported history.  While a conclusion was made, no supportive 
rationale was provided.  Notably, the VA nurse's conclusion 
is in contradiction with the objective evidence on file which 
has been detailed above.  In contrast, the VA examination 
contained specific findings and conclusions that are 
corroborated by the record.  In sum, the clinical record is 
devoid of a finding of a current intestinal disorder or a 
disability manifested by weight loss.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
concludes, accordingly that the preponderance of the evidence 
is against the claims for service connection for an 
intestinal disability or a disability manifested by weight 
loss.

With respect to the claims for service connection for 
hypertension and a heart disability, the Board notes that the 
service medical records are negative for complaints or 
findings of either condition.  When the veteran was examined 
in August 1962, prior to his separation from service, the 
heart and vascular system were evaluated as normal, and his 
blood pressure was 110/80.  There is no objective medical 
evidence of heart disease or hypertension for many years 
after service.  The initial clinical evidence of coronary 
artery disease was in 1999, approximately 37 years after 
service.  

The Board acknowledges that the VA nurse sought to link the 
veteran's alleged intestinal problems, heart disability and 
high blood pressure to the fact that he suffered malnutrition 
in service.  An evaluation of the probative value of a 
medical opinion is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusions 
reached.  The credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

In this case, the nurse provided no clinical findings to 
support her conclusion.  Indeed, it appears to be predicated 
on a false assumption that the veteran suffered malnutrition 
while he was in service.  As has been demonstrated, however, 
the veteran's assertion that he suffered from malnutrition in 
service is not corroborated but contradicted by the record.  
Thus, any conclusion based on the veteran's self-reported 
history is invalid.  As the Court has stated, [a]n opinion 
based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In the absence of competent medical evidence demonstrating 
that hypertension or a heart disability are related to 
service, the Board finds, accordingly, that the preponderance 
of the evidence is against the claims for service connection 
for hypertension or a heart disability.  


ORDER

Service connection for an intestinal disability is denied.

Service connection for a disability manifested by weight loss 
is denied.

Service connection for hypertension is denied.

Service connection for a heart disability is denied.


REMAND

The VCAA became law on November 9, 2000.  As noted above, 
this law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record does not reflect that the appellant has been furnished 
the notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b), relative to the issue of 
entitlement to service connection for residuals of exposure 
to asbestos, DDT and trichloroethylene.  

The veteran also asserts that service connection is warranted 
for PTSD.  He claims that he was assaulted by "communist 
agitators" while he was on liberty during service.  The 
Board acknowledges that the veteran's service medical records 
confirm that he was assaulted while on liberty in June 1961.  
He sustained a fracture of the mandible in this incident.  
During the hearing before the undersigned, the veteran argued 
that he had not had a VA psychiatric compensation 
examination.  This is accurate.  In addition, he argued that 
there were outstanding treatment records regarding his 
psychiatric health that included a diagnosis of PTSD.  It is 
noted that current evidence on file includes a VA problem 
list which reflects "PROLONG POSTRAUM STRESS."  There is no 
evidence on file which addresses the etiology of the 
veteran's psychiatric condition.  On remand, attempts must be 
made to obtain all outstanding treatment records.  In 
addition, the veteran should be afforded a VA psychiatric 
compensation examination. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claim for 
service connection for residuals of 
exposure to asbestos, DDT and 
trichloroethylene.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD (including VA 
facilities) since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether it is at least as likely as not 
that he has PTSD and if so, its nature 
and etiology.  The examination report 
should include a detailed account of all 
pathology found to be present.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he/she relied 
to establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them. The report of the examination 
should include a complete rationale for 
all opinions expressed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


